Citation Nr: 1541390	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-32 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The appellant served on active duty from February 1974 to June 1974 with additional service with the Air Force Reserves.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to making a determination on the appellant's PTSD claim, verification of the exact dates of her ACDUTRA and INACUDTRA must be conducted.  Here, the Veteran alleges PTSD based on an in-service sexual assault.  She alleges that assault and harassment, tooK place over a 2 week period of ACDUTRA or INACDUTRA in May 1985.  Although a 2003 statement of service is of record, it notes that the Veteran's exacte dates of active duty were not able to be verified from October 1983 through October 1984 and lists no period of ACDUTRA or INACDUTRA in May 1985.  Accordingly, clarification is required.  

Additionally, the Board finds that the issue of TDIU based on PTSD has now been implicated and is inextricably intertwined with the service connection clam being remanded.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, on remand, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and any additional development determined by the AOJ.


Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the appellant's dates of service, particularly in 1985.  Verify all dates of active duty, ACDUTRA, and INACDUTRA.  Document all attempts, and negative responses, for the record.

2.  Provide notice to the appellant regarding the TDIU issue.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  After a readjudication of the claim for service connection for PTSD, adjudicate the claim for TDIU.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

